Citation Nr: 1008584	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-34 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than December 13, 
2007, for the grant of individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1959 to 
November 1969 and from January 1970 to June 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that granted 
entitlement to TDIU.


FINDINGS OF FACT

1.  There was no claim, formal or informal, for TDIU benefits 
filed after February 9, 2007, and before December 13, 2007.

2.  December 13, 2007, is the earliest date at which the 
Veteran's service-connected disability ratings met the 
schedular criteria for individual unemployability.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 13, 
2007, for the award of TDIU benefits are not met.  38 
U.S.C.A. §§ 5101, 5107, 5110; 38 C.F.R. §§ 3.151, 3.157, 
3.341, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A May 2008 rating decision awarded TDIU, effective December 
13, 2007.  The Veteran claims he is entitled to an earlier 
effective date for this grant of TDIU.

A total disability rating may be assigned, where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 4.16.

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  A 
TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

VA recognizes formal and informal claims.  A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

When a claimant submits evidence of a disability and makes a 
claim for the highest rating possible, and further submits 
evidence of unemployability, an informal claim for TDIU is 
set forth pursuant to 38 C.F.R. § 3.155(a) and VA must 
consider entitlement to a TDIU.  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001); See also Norris v. West, 12 Vet. 
App. 413, 421 (1999). 

The procedural history in this case shows that the Veteran's 
initial claim of entitlement to TDIU was received by VA on 
August 7, 2006.  The claim was considered and denied by the 
RO in February 2007.  Notice of that decision and his 
appellate rights was sent to the Veteran in March 2007; he 
did not appeal this decision.  The Veteran submitted another 
claim for entitlement to TDIU, which was received at the RO 
on December 13, 2007.  In May 2008, the RO granted TDIU and 
assigned an effective date of December 13, 2007.  In June 
2008, the Veteran disagreed with the effective date assigned 
for the grant of TDIU.

At the time of the March 2007 rating decision, the Veteran's 
service-connected disabilities were a lumbar spine 
disability, rated as 20 percent disabling; degenerative joint 
disease of the cervical spine, rated as 20 percent disabling; 
defective hearing, rated as 10 percent disabling; tinnitus, 
rated as 10 percent disabling; degenerative joint disease of 
the left hip, rated as 10 percent disabling; chronic 
radiculopathy of the right lower extremity, rated as 10 
percent disabling; chronic radiculopathy of the left lower 
extremity, rated as 10 percent disabling; rhinitis, rated as 
noncompensable; and internal hemorrhoids, rated as 
noncompensable.  The combined rating for these disabilities 
is 60 percent, which does not meet the schedular criteria for 
individual unemployability.  38 C.F.R. § 4.16(a).  

The Veteran next filed a claim for TDIU benefits on December 
13, 2007.  During the period between February 2007, and the 
receipt of the Veteran's claim for TDIU benefits in December 
2007, the evidence reflects no request for TDIU in any 
filings.  Hence, there is not a single document of record, 
prior to December 13, 2007, that may be reasonably construed 
as a claim for increased rating or TDIU benefits.  38 C.F.R. 
§§ 3.151(a), 3.155(a).

While under the express provisions of 38 C.F.R. § 3.400(o)(2) 
an increased rating may be assigned up to one-year before the 
date of claim, here the Veteran did not also meet the 
schedular criteria for a TDIU before December 13, 2007.  
Where schedular criteria under 38 C.F.R. § 4.16(a) are not 
met, the procedures for assignment of a TDIU on an 
extraschedular basis require a referral to the RO in the 
first instance.  38 C.F.R. §§ 3.321(b)(1).  In any event, the 
record does not indicate or suggest that prior to December 
13, 2007, the Veteran's service-connected disabilities caused 
a demonstrable limitation in employment capacity that would 
have otherwise required evaluation outside of the schedular 
criteria. 

The RO construed the December 13, 2007 claim for TDIU as 
including claims for increased rating for each of the 
Veteran's service-connected disabilities.  In the May 2008 
rating action on appeal, the RO increased the rating for 
service-connected hearing loss, formerly rated as defective 
hearing, to 60 percent, effective December 13, 2007.  The 
Veteran's combined disability rating was then 80 percent and 
the RO awarded TDIU, effective that same date.  

The Board finds that none of medical evidence submitted 
during the year prior to December 2007 contains any competent 
findings that the Veteran was unable to follow a 
substantially gainful occupation solely as a result of 
service-connected disabilities.  The first evidence of record 
during the appellate period which showed that the Veteran was 
unable to maintain employment due to his service-connected 
disabilities were the March April 2008 VA examinations, which 
are subsequent to the December 2007 effective date. 

In sum, the date of claim here is December 13, 2007.  The 
date upon which the Veteran met the schedular criteria for 
TDIU is December 13, 2007.  There is no basis for an 
effective date prior to the effective date of December 13, 
2007 that was assigned.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in January 2008.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the appellant's claim file; and 
the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to an effective date earlier than December 13, 
2007, for the grant of individual unemployability is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


